                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

SAVINO SOLANO,                           :

                  Petitioner             :   CIVIL ACTION NO. 3:19-1430

      v.                                 :          JUDGE MANNION

UNITED STATES OF AMERICA,                :

                  Respondent             :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick which recommends that the above-captioned matter be dismissed

as moot. (Doc. 7). No objections have been filed.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      By way of relevant background, the petitioner, who was being held in

the custody of Immigration and Customs Enforcement (“ICE”), filed this
petition for writ of habeas corpus on August 20, 2019, challenging his

detention. (Doc. 1). Mail sent to the petitioner that same day was returned to

the court as undeliverable on September 26, 2019, with a notation that the

petitioner had been released. (Doc. 4). On September 27, 2019, Judge

Mehalchick issued an order directing the petitioner to show cause on or

before October 11, 2019, why his petition should not be dismissed as moot.

(Doc. 5). That order was also returned to the court as undeliverable. (Doc. 6).

As a result, Judge Mehalchick issued the instant report and recommendation

on October 17, 2019. Judge Mehalchick notes that public records indicate that

the petitioner is no longer in ICE custody. Because he is no longer in custody,

Judge Mehalchick suggests that the petitioner’s challenge to his detention is

moot and the instant action must be dismissed. The court has reviewed the

record in this action, including the habeas corpus petition and Judge

Mehalchick’s report and recommendation, and agrees that the instant action

should be dismissed as moot because the petitioner is no longer in ICE

custody.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The report and recommendation of Judge Mehalchick (Doc.

            7) is ADOPTED IN ITS ENTIRETY.

      (2)   The petition for writ of habeas corpus (Doc. 1) is

            DISMISSED AS MOOT.


                                      2
           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


Date: November 12, 2019
19-1430-01.wpd




                                        3
